EXHIBIT 10.2


AMENDMENT TO THE IRON MOUNTAIN INCORPORATED
1997 STOCK OPTION PLAN
 
 
1.  The Iron Mountain Incorporated 1997 Stock Option Plan, as previously amended
(the “1997 Plan”), shall be further amended by adding the following new Section
9A:
 
Section 9A.  Acceleration of Vesting on a Vesting Change in Control.
 
(a)  Notwithstanding the provisions of Section 9 and except as otherwise
explicitly provided in an Option Document, if as a result of and within fourteen
(14) days before or twelve (12) months after a Vesting Change in Control (1)
Optionee’s employment is terminated by Iron Mountain or any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Iron Mountain or (2)
Optionee terminates his or her employment due to a Good Reason, then on the date
of such termination, all outstanding Options held by Optionee that are unvested
as of the Vesting Change in Control shall immediately vest; provided, however,
that Optionee shall execute and deliver a reaffirmation of any Employee
Confidentiality and Non-Competition Agreement with Iron Mountain.
 
(b)  For purposes of this Section 9A, the following definitions shall apply:
 
(1)  “Good Reason” shall mean that any of the following occurs without
Optionee’s prior written consent:
 
 
(i)
a diminution by Iron Mountain in the total annual compensation that Optionee is
entitled to receive or a material diminution in the benefits Optionee is
eligible to receive; or

 
 
(ii)
Iron Mountain requiring Optionee to be based at an office that is greater than
fifty (50) miles from where Optionee’s office is located immediately prior to
the Vesting Change in Control except for required travel on Iron Mountain’s
business to an extent substantially consistent with the business travel
obligations that Optionee undertook on behalf of Iron Mountain prior to the
Vesting Change in Control.

 

--------------------------------------------------------------------------------


 
(2)  “Iron Mountain” shall mean the Company and all Affiliates.
 
(3)  “Vesting Change in Control” shall mean the happening of any of the
following:
 
 
(i)
when any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than (A) the Company, (B) a subsidiary of the Company, (C) a
Company employee benefit plan, including any trustee of such plan acting as a
trustee, or (D) Optionee, or a “group” (as such term is used in Section 13(d)(3)
of the Exchange Act) which includes Optionee, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

 
 
(ii)
the effective date:  (A) of a merger or consolidation of the Company with any
other third party, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the entity that controls such
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company, such surviving entity or
the entity that controls such surviving entity outstanding immediately after
such merger or consolidation; or (B) of the sale or disposition of the Company
of all or substantially all of the Company’s assets; or

 
 
(iii)
individuals who on December 4, 2008 constituted the Company’s Board of Directors
(together with any new directors whose election to the Board of Directors, or
whose nomination for election by the stockholders, was approved by a vote of
two-thirds of the directors then in office who were either directors at the
beginning of such period or whose election or nomination was previously so
approved) cease to constitute a majority of the Board of Directors of the
Company then in office.

 
2.  Except as hereinabove amended, the provisions of the 1997 Plan shall remain
in full force and effect.
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 